Citation Nr: 0908960	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-24 186	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for prostate cancer. 

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSEES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION


The Veteran served on active duty from December 1947 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which, denied entitlement to a 
compensable rating for bilateral hearing loss disability and 
service connection for prostate cancer.

The Veteran filed a notice of disagreement with both issues.  
Further action on the prostate cancer appeal was stayed 
pending resolution of an appeal arising form Haas v. 
Nicholson, 20 Vet. App. 257 (2006).  See Ribaudo v. 
Nicholson, 21 Vet. App. 137 (2006).  The appeal was disposed 
of in Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008), cert. 
denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525); and 
the stay has been lifted.  See Chairman's Memorandum 01-09-03 
(Jan. 22, 2009).

In June 2008, the Veteran provided testimony at a hearing 
before the undersigned at the St. Petersburg RO.  A 
transcript of the hearing is of record.

The Board granted the Veteran's motion to advance his case on 
the docket in June 2008.

In July 2008, the Board remanded the issue of entitlement to 
an increased evaluation for bilateral hearing loss for 
further development.  

The issue of entitlement to service connection for prostate 
cancer is remanded to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.  


FINDINGS OF FACT

1.  Hearing loss demonstrated on VA audiological evaluations 
performed in June 2006 and September 2008, revealed no 
greater than level II hearing impairment in each ear.  

2.  Private audiology examinations in October 2006 and July 
2007 show level IV hearing loss in each ear.


CONCLUSION OF LAW

1.  The criteria for a 10 percent rating bilateral hearing 
loss were met from October 16, 2006 to September 3, 2008.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 3.321(b)(1), 
4.85, 4.86, Diagnostic Code 6100 (2008).

2.  The criteria for a compensable rating for bilateral 
hearing loss were not met during any other period of the 
appeal.  38 U.S.C.A. § 1155; 38 C.F.R §§ 3.321(b)(1), 4.85, 
4.86, Diagnostic Code 6100.


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

If the Diagnostic Code under which the disability is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

In a December 2005 letter, the RO provided the Veteran with 
notice that informed him of the evidence needed to 
substantiate his claim.  The letter told him what evidence he 
was responsible for obtaining and what evidence VA would 
undertake to obtain, and to submit relevant evidence in his 
possession. 

As hearing loss has already been recognized as service 
connected, the first three Dingess elements are 
substantiated.  The Board notes that the Veteran was notified 
of the Vazquez-Flores elements in a June 2008 letter.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency as to the notices was cured by the readjudication 
of the claim after sending the above notices.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Because the 
Veteran had ample opportunity to submit additional notice and 
argument after receiving actual notice, he was not prejudiced 
by the timing deficiencies in the RO's notice.

All available treatment records have been obtained.  No other 
relevant records have been identified.  The Veteran was also 
afforded several VA examinations.  Based upon the foregoing, 
no further action is necessary to assist the veteran in 
substantiating the claim.

Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher. 38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.

A compensable evaluation of 10 percent is assigned where 
hearing in the better ear is I and hearing in the worse ear 
is X or XI; where hearing in the better ear is II, and 
hearing in the worse ear is V to XI; where hearing in the 
better ear is III and hearing in the worse ear is IV to VI; 
or where hearing in the better ear is IV and hearing in the 
poorer ear is IV or V.  Id.

Hearing impairment is level I where speech discrimination 
percentage is 92-100 and the puretone threshold average 
ranges from 0 to 57.  Level II impairment is either when 
there is speech discrimination of 92-100 percent and a 
puretone threshold average of 58 to 81 or where there is 
speech discrimination of 84-90 with a puretone threshold 
average of 0 to 57.

Level III hearing impairment requires a puretone threshold 
average of 82 to 97 where speech discrimination is 92-100 
percent; speech discrimination of 84 to 90 percent with a 
puretone threshold average of 58 to 81 or speech 
discrimination of 76 to 82 percent and a puretone threshold 
average of 0 to 49.  Level IV hearing impairment requires a 
puretone threshold average of 98+ where speech discrimination 
is 92-100 percent; speech discrimination of 84 to 90 percent 
with a puretone threshold average of 82 to 98+, speech 
discrimination of 76 to 82 percent and a puretone threshold 
average of 50 to 73; and speech discrimination of 68 to 74 
percent and a puretone threshold average of 0 to 49.  
38 C.F.R. § 4.85, Table VI.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran requested an increased evaluation for his 
bilateral hearing loss in September 2005.  

At the time of a June 2006 VA examination, the Veteran 
reported that his hearing was becoming worse.  He noted that 
he had difficulty hearing most of the time.  He denied any 
history of tinnitus.  

Pure tone thresholds were: 10, 40, 65, and 85 decibels in the 
right ear and 15, 40, 70, and 85 decibels in the left ear at 
1000, 2000, 3000 and 4000 Hertz.  Speech recognition ability 
was 96 percent in the right ear and of 84 percent in the 
left.

The examiner indicated that the veteran had bilateral 
symmetrical sloping mild to severe sensorineural hearing loss 
at 1500 Hertz.  She stated that he had excellent speech 
recognition in the right ear and good speech recognition in 
the left.  

In his September 2006 notice of disagreement, the Veteran 
contended that his hearing had gotten worse over the years 
and stated that his current hearing loss was severe.  

In support of his claim, the Veteran submitted an October 
2006 treatment report from his private physician, J. Hardy, 
M.D.  Dr. Hardy indicated that the Veteran had worn hearing 
aids for 40 years.  An audiogram performed on the day of 
treatment revealed pure tone thresholds, in decibels of 10, 
40, 70, and 80 decibels in the right ear and 15, 40, 60, and 
75 in the left ear at 1000, 2000, 3000 and 4000 Hertz.  
Speech recognition ability was 80 percent in the right ear 
and 60 percent in the left.

Dr. Hardy stated that the audiogram revealed sensorineural 
hearing loss, symmetrical, bilaterally, with severe high 
frequency hearing loss.  He indicated that using the formula 
for calculating the percentage of hearing loss as set forth 
by the American Medical Association; the Veteran had a 12.5 
percent hearing disability which produced a 4 percent 
impairment of the person as a whole.  

In his July 2007 substantive appeal, the Veteran pointed out 
that the results of the October 2006 examination supported an 
increased evaluation.  

At his June 2008 hearing, the Veteran testified that he had 
had several private examinations subsequent to the last VA 
examination.  He stated that at the last evaluation, 
performed in July 2007, he was told that they used CNC speech 
discrimination testing.  He stated that his hearing loss 
caused him to turn up the television to a loud volume.  He 
also noted that he had a hard time hearing his wife when 
driving an automobile.  He stated that he had to read 
people's lips and did not hear what someone said if he was 
behind them.  He also noted difficulty hearing when in crowds 
or when there was background noise.  He believed that his 
hearing had become worse since the last VA examination.  

The Veteran submitted the results of the July 2007 testing 
and the proper waiver of original jurisdiction.  Pure tone 
thresholds, in decibels, were: 20, 45, 80, and 85 decibels in 
the right ear and 15, 45, 70, and 90 decibels in the left ear 
at 1000, 2000, 3000 and 4000 Hertz.  Speech audiometry 
revealed speech recognition ability of 76 percent in the 
right ear and of 68 percent in the left ear.  The examiner 
stated that testing had been performed in a double wall 
booth.  

In conjunction with the June 2008 Board remand, the Veteran 
was afforded an additional VA examination in September 2008.  
At the examination, the Veteran reported that his hearing was 
becoming worse.  He stopped working five years ago but this 
was unrelated to his hearing.  He noted that he did not wear 
his hearing aids as they did not help him much, especially 
when there was background noise.  He indicated that people 
frequently had to repeat themselves and that he did not hear 
the phone ring.  

Pure tone thresholds, in decibels, were: 20, 45, 70, and 100 
decibels in the right ear and 15, 45, 65, and 90 in the left 
ear at 1000, 2000, 3000 and 4000 Hertz.  Speech audiometry 
revealed speech recognition ability of 94 percent in the 
right ear and of 92 percent in the left ear.  The examiner 
indicated that the veteran had moderate to profound hearing 
loss for the 2000 to 4000 Hertz range.  

At the June 2006 VA audiological examination, the Veteran was 
shown to have an average puretone hearing loss in the right 
ear of 50 decibels and an average puretone hearing loss in 
the left ear of 53 decibels, with 96 percent speech 
discrimination in the right ear and 84 percent in the left 
ear, which translates to level I hearing in the right ear and 
level II hearing in the left ear.  38 C.F.R. § 4.85, Table 
VI.  Applying Table VII, Diagnostic Code 6100, this equates 
to noncompensable hearing loss.

At the September 2008 VA audiological examination, the 
Veteran was shown to have an average puretone hearing loss in 
the right ear of 59 decibels and an average puretone hearing 
loss in the left ear of 54 decibels, with 94 percent speech 
discrimination in the right ear and 92 percent in the left 
ear, which translates to level II hearing in the right ear 
and level I hearing in the left ear.  38 C.F.R. § 4.85, Table 
VI.  Applying Table VII, Diagnostic Code 6100, this equates 
to noncompensable hearing loss.

The October 2006 private audiological examination appears to 
show average puretone hearing loss in the right ear of 50 
decibels and an average puretone hearing loss in the left ear 
of 49 decibels with 80 percent speech discrimination in the 
right ear and 60 percent in the left ear, which translates to 
level IV hearing in the right ear and level V hearing in the 
left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, 
Diagnostic Code 6100, this would result in a 10 percent 
disability evaluation.  

The July 2007 private audiogram appears to show the veteran 
to have an average puretone hearing loss in the right ear of 
58 decibels and an average puretone hearing loss in the left 
ear of 55 decibels, with 76 percent speech discrimination in 
the right ear and 68 percent in the left ear, which would 
translate to level IV hearing in the right ear and level IV 
hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  
Applying Table VII, Diagnostic Code 6100, this would result 
in a 10 percent disability evaluation.  

Although the specific tests and testing results on the 
private examinations were not reported, this is also true for 
the VA examinations.  The Board does not find the private 
examination results to be more or less probative than the VA 
examination reports.  

Accordingly, the record shows that the veteran met the 
criteria for a 10 percent rating for hearing loss from the 
date of the private examination on October 16, 2006 to the 
day before the September 4, 2008, VA examination.  

The examinations show that the veteran did not meet the 
criteria for a compensable evaluation at any other time 
during the appeal.  

The Board has resolved reasonable doubt in the veteran's 
favor, where applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21 (2008).

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran's disability is manifested by hearing loss and 
complaints of difficulty in speech discrimination.  The 
rating criteria contemplate loss of hearing and speech 
discrimination.  His disability is, thus contemplated in the 
rating schedule.  No exceptional factors have been alleged.  
Although the veteran indicated that he was not currently 
working, he specifically stated that this was not as a result 
of his hearing loss.  

As such, the criteria for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A 10 percent disability evaluation for bilateral hearing loss 
is granted for the period from October 16, 2006 to September 
3, 2008.

A compensable disability evaluation for bilateral hearing 
loss during any other period of the appeal is denied.  


REMAND

As noted earlier, the veteran has submitted a notice of 
disagreement with the June 2006 rating determination that 
denied service connection for prostate cancer.  Because a 
statement of the case has not yet been issued, the Board is 
required to remand the appeal.  Manlicon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the 
issue of entitlement to service 
connection for prostate cancer.  The 
issue should be certified to the Board 
only if a timely substantive appeal is 
received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


